Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment
The amendment filed on 10/17/2022 has been entered into this application. 

Specification
The amendment filed 10/17/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: In paragraph “[0049] Refence is briefly made to FIG. 3, ………………. “while remaining situated in the ground of a field 200” ………... As filed depicted drawing (fig. 1), and [par. 0033] discloses that the work vehicle 110 … includes one or more sensor apparatuses 130 on the tractor 112 and/or planting apparatus 114 that function to collect information associated with the work vehicle 110 and the associated environment, in other word(s), as depicted sensor apparatus 130 is deposed on tractor 112 and/or planting apparatus 114 is not the same as “…remaining situated in the ground of a field” as currently amended in specification, as such raises a new matter, and consequently raise doubt as to possession of the claimed invention at the time of filing. Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claims 1, 14 and 15, the limitations such as “…while remaining situated in the ground” and/or while remaining situated in the ground of a field” is/are not supported by the written description as filed. The written description discloses “…one or more sensor apparatuses 130, units, and systems onboard or remote from the work vehicle 110, and/or other aspects of the soil analysis system 100) [par. 0029];, the sensor apparatus 130 includes a location or position sensor, a light source, a near-infrared sensor, a mid-infrared sensor, and one or more auxiliary sensors that collectively function to facilitate generation of sensor-based soil data sets, discussed below. Other sensors and associated components may be provided [par.0033] see as filed depicted drawing (fig. 1), the work vehicle 110 … includes one or more sensor apparatuses 130 on the tractor 112 and/or planting apparatus 114 that function to collect information associated with the work vehicle 110 and the associated environment, in other word(s), as depicted sensor apparatus 130 is deposed on tractor 112 and/or planting apparatus 114 is not the same as “..remaining situated in the ground” and/or “… remaining situated in the ground of a field” as currently amended in claims 1, 14 and 15, as such raises a new matter, and consequently raise doubt as to possession of the claimed invention at the time of filing.
Claims, which are dependent from rejected claims inherit the problems of these claim(s), and are therefore also rejected under 35 U.S.C. 112.
For examination purposes the examiner has assumed that as long as prior art discloses work vehicle/vehicle comprising/that includes one or more sensor apparatuses/system that function to collect information associated with the work vehicle, to facilitate optimizing soil conditions and the associated environment, it can be assumed the work vehicle/vehicle will inherently perform the claimed soil analysis system, and the claimed limitations would be met.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 8-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van den Haak et al. (WO 2019/166992 A2, Applicant cited reference, previously cited reference).

Regarding claims 1, 14 and 20, Van den Haak discloses a soil analysis system/method of a soil analysis system arranged on-board an agricultural vehicle (figs. 1-8) [par. 0021] and/or for an agricultural vehicle (12), comprising:
 a sensor apparatus is included soil optimization system (10) including: 
a location sensor (48) configured to determine a location of the agricultural vehicle [par. 0028]; and 
an infrared sensor is a photometric unit 436 configured to collect infrared spectra from soil at the location while remaining situated in the ground of a field [par. 0069]; 
a controller (50) coupled to the location sensor (48) and the infrared sensor (436) and configured to: determine a soil type based on the location; select at least one nutrient calibration curve based on the soil type at the location; the controller (50) analyze the infrared spectra according to the at least one nutrient calibration curve to generate at least one estimated nutrient value for the soil at the location; and generate display commands representing the at least one estimated nutrient value [pars. 0069-73 and 0075]; and 
a display device is a graphical user interface 54 (e.g., a screen, monitor, or other such display) coupled to the controller (50) and configured to generate a first display representing the at least one estimated nutrient value based on the display commands [pars. 0028-29 and 0071],
a controller (50) having a processor and memory a processor 31, memory or storage 23 coupled to the processor and storing instructions, generate a fertilizer recommendation based on the first estimated nutrient value for the first location; and generate actuator signals to selectively apply a fertilizer onto the field at the first location based on the fertilizer recommendation [pars. 0008, 0027, 0031 and 0069-77] (claim 14), and displaying, on a display device a graphical user interface 54 (e.g., a screen, monitor, or other such display) (12) [pars. 0033-38], the at least one estimated nutrient value [pars. 0008, 0027, 0031 and 0069-77] (claim 20).
For the purpose of clarity, the structure of the system claim 14 is taught/suggested by the structure of the system claim 1 and is symmetrical to the structure recited in claim 1as rejected above as being anticipated by Van den Haak, and the method claim 20 is taught/suggested by the functions shown/stated/set forth with regards to the system claims 1 and 14 as rejected above as being anticipated by Van den Haak. 
In addition, considering the BRI the phrase “an infrared sensor configured to collect infrared spectra from soil at the location while remaining situated in the ground of a field” is considered as only requires the ability of the sensor to so perform the function of collecting infrared spectra from the soil location and/or field locations.
As to claim 2, Van den Haak also discloses a vehicle (12) communication component coupled to the controller (50), wherein the controller (50) is further configured to determine the soil type by accessing a soil type mapping areas of the field/place data database via the vehicle communication component [pars. 0033-38]
As to claim 3, Van den Haak also discloses wherein the sensor apparatus is included soil optimization system (10), the controller (50), and the display device the graphical user interface 54 (e.g., a screen, monitor, or other such display) are positioned on the agricultural vehicle a graphical user interface 54 (e.g., a screen, monitor, or other such display) (12) [pars. 0033-38].
As to claim 6, Van den Haak further discloses wherein the sensor apparatus further includes a light source [par. 0069].
As to claims 8-12, Van den Haak further discloses limitations such as, wherein the controller (50) is configured to: determine a series of the at least one estimated nutrient (e.g. calcium) values over a corresponding series of locations and infrared spectra; and generate a nutrient zone map areas of the field/place data in which boundaries of nutrient zones are formed based on the series of the at least one estimated nutrient values for display on the display device the graphical user interface 54 (e.g., a screen, monitor, or other such display) (claim 8); wherein the controller (50) is further configured to evaluate each of the nutrient zones and generate a nutrient recommendation map with recommendation zones indicating an amount of nutrient recommended for each of the nutrient zones for display on the display device [par. 0075-76] (claim 9); wherein the controller (50) is further configured to generate soil sampling recommendations based on the nutrient zones for display on the display device the graphical user interface 54 (e.g., a screen, monitor, or other such display)(claim 10); wherein the controller (50) is further configured to: receive at least one actual nutrient value for the location based on at least one soil sample; and update the at least one nutrient calibration curve based on the at least one actual nutrient value [pars. 0069-76] (claim 11); and wherein the controller (50) is configured to update the at least one nutrient calibration curve with a neural network based on machine learning [pars. 0008, 0027, 0031 and 0069-76] (claim 12).
As to claim 13, Van den Haak further discloses a vehicle (12) communication component coupled to the controller (50), and wherein the controller (50) is further configured to receive updates for the at least one nutrient calibration curve based on at least one actual nutrient value from a soil analysis center received by the controller via the vehicle communication component [pars. 0008, 0027, 0031-33 and 0069-76].
As to claims 15-19, Van den Haak further discloses limitations such as, wherein the processor the processor 31 further executes the stored instructions in the memory or storage 23 to: receive additional sensor-based data sets with additional infrared spectra collected by the sensor apparatus included soil optimization system (10) of soil while remaining situated in the ground at additional locations within the field; determine respective soil types associated with the additional locations; select respective calibration curves corresponding to the respective soil types at the additional locations; apply the respective calibration curves to the additional infrared spectra to generate respective estimated nutrient values for the additional locations; and generate additional actuator signals to selectively apply the fertilizer onto the field at the additional locations based on the respective estimated nutrient values for the additional locations (claim 15); wherein the processor the processor 31 further executes the stored instructions in the memory or storage 23 to generate a nutrient zone map from the first estimated nutrient value and the respective estimated nutrient values with nutrient zones (claim 16); wherein the processor the processor 31 further executes the stored instructions in the memory or storage 23  to generate a nutrient recommendation map from the nutrient zone map with a nutrient recommendation for each of the nutrient zones (claim 17); wherein the processor the processor 31 further executes the stored instructions in the memory or storage 23 to generate soil sampling recommendations based on the nutrient zones (claim 18); and wherein the processor the processor 31 further executes the stored instructions in the memory or storage 23 to update the first calibration curve based on an actual nutrient value for the first location [pars. 0008, 0027- 0033 and 0069-77] (claim 19).
For the purposes of clarity, with regards to claim 15, considering the BRI the phrase “……infrared spectra collected by the sensor apparatus of soil while remaining situated in the ground of a field” is considered as only requires the ability of a sensor to so perform the function of collecting infrared spectra from the soil location and/or field locations.







 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Van den Haak et al. (WO 2019/166992 A2, Applicant cited reference, previously cited reference).
 
As to claims 4-7, Van den Haak teaches of an infrared sensor is a photometric unit 436 configured to collect infrared spectra from soil at the location [par. 0069], and suggest that (e.g., an optical source/light transmitter and an optical source/light receiver) that communicate to determine a value indicative of a specific nutrient, and that each photometric unit 436 is tailored such that the optical source/light transmitter transmits an optical source of a specified wavelength, and the optical source/light receiver receives optical energy/light having a specified wavelength [par. 0069].
Van den Haak fail to explicitly specify the exact type of the sensors/receivers such as, wherein the infrared sensor includes a near-infrared sensor (claim 4); wherein the infrared sensor includes a mid-infrared sensor (claim 5); wherein the sensor apparatus further includes a light source (claim 6); and wherein the infrared sensor is a near- infrared sensor, wherein the sensor apparatus further includes a mid-infrared sensor and a light source, and wherein the near-infrared sensor, the mid-infrared sensor, and the light source are positioned on the agricultural vehicle (claim 7).
However, even though, Van den Haak fail to teach the exact sensors/receivers type in the system of claim 1, as that claimed by Applicants claims 4-7, the constructional changes differences are considered obvious design variation in view of Van den Haak suggestion of the system comprising sensors/receivers a person skilled in the art could have easily conceived of using as desired appropriate any sort of sensors/receivers such as claimed by Applicants claims 4-7 since Van den Haak does not limit the type of the sensors/receivers to be used. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Van den Haak as desired appropriate such as in order to the in the manner set forth in applicant's claims 4-7, in order accurately indicate/test the amount of a specific soil nutrient [par. 0089], since the propose modification of the prior art would not change the principle of operation of the prior art invention being modified, and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).

Response to Arguments
Applicant’s arguments/remarks, filed on 10/17/2022, with respect to the rejection(s) of claim(s) have been considered but are moot because the arguments do not apply to the new ground(s) of rejection(s) used in the current rejection based on claim(s) amendment(s).
In addition, Applicant has argued rejections under 35 USC 102, based on the amended claims to be fully supported by the express and inherent disclosure of the instant application, including the verbatim written description now specified in amended § [0049].
In response to applicant's argument(s), it is respectfully pointed out to applicant that this argument is not persuasive because it is noted that the amended description in not supported by the as filed written description and depicted by the drawing, that discloses that “…one or more sensor apparatuses 130, units, and systems onboard or remote from the work vehicle 110, and/or other aspects of the soil analysis system 100) [par. 0029];, the sensor apparatus 130 includes a location or position sensor, a light source, a near-infrared sensor, a mid-infrared sensor, and one or more auxiliary sensors that collectively function to facilitate generation of sensor-based soil data sets, discussed below. Other sensors and associated components may be provided [par.0033] see as filed depicted drawing (fig. 1), the work vehicle 110 … includes one or more sensor apparatuses 130 on the tractor 112 and/or planting apparatus 114 that function to collect information associated with the work vehicle 110 and the associated environment, in other word(s), as depicted sensor apparatus 130 is deposed on tractor 112 and/or planting apparatus 114, is not the same as “..remaining situated in the ground” and/or “… remaining situated in the ground of a field” as currently amended in claims 1, 14 and 15, as such raises a new matter, and consequently raise doubt as to possession of the claimed invention at the time of filing, as such, it is respectfully pointed out to applicant that this argument is not persuasive and the rejections are proper, and the argument/remarks for request for reconsideration does not appear to place the application in condition for allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886